DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 20-30 in the reply filed on January 19, 2022 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the transport device" in 7.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination on the merits, it is being interpreted as “a transport device”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20-21 and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Travaglini (US-20200260673-A1).
Regarding claim 20, Travaglini discloses a supply device for a greenhouse, the supply device comprising:
a base support (figure 1; 203)
at least two cantilever beams (figure 1; 205) arranged at different heights on the base support;
figure 14; 319)  configured to act on a plant in a plant carrier (figure 1; 100) when the plant carrier is coupled with the supply device (pages 5-6, [0145]) ; and
at least one operating medium connection communicating with the supply means and configured to feed at least one operating medium provided from a supply network to the supply means for supplying the operating medium to the plants (page 3, [0092]). 
Regarding claim 21, Travaglini discloses a supply device for a greenhouse wherein:
the operating medium is electrical energy (page 3, [0092]); and
the supply means comprises at least one electrical lighting means which is configured, operated by the electrical energy, to send out a light spectrum that promotes plant growth in a direction in which the plants are irradiated with the light spectrum when the plant carrier with the plants is coupled to the supply device (page 3, [0092]; page 3, [0095]; pages 5-6, [0145]). 
Regarding claim 25, Travaglini discloses a supply device for a greenhouse wherein the operating medium connection comprises at least one coupling means configured, in a state coupled to a counter-coupling means of a greenhouse or to a further supply device, to connect the at least one supply means of the supply device to a supply network so that the operating medium can be supplied to the plants via the supply means when the plant carrier with the plants is coupled to the supply device (page 4, [0109]-[0110]). 
Regarding claim 26, Travaglini discloses a supply device for a greenhouse wherein the operating medium connection is formed by at least one coupling means and at least one counter coupling means so that two or more supply devices are coupled to one another in series or in parallel such that two or more supply devices are supplied with the operating medium via a common supply connection network (page 5, [0136]).
claim 27, Travaglini discloses a supply device for a greenhouse wherein:
the at least two cantilever beams arranged on the bae support at different heights are formed by ceiling walls projecting from the base beam in a horizontal plane (see figures 1 and 2); and
each ceiling wall includes a downward-facing wall surface (see figure 4) on which the at least one supply means is arranged (pages 5-6, [0145]) and which is configured to at least substantially cover the plant carrier of a transport device assigned in a reference plane when the plant carrier with the plants is coupled to the supply device (see figure 14).
Regarding claim 28, Travaglini discloses an automatically operated greenhouse, comprising:
at least one first plant growth room configured to be operated without artificial lighting (page 4, [0108]; page 9, [0231] – page 10, [0234]);
at least one second plant growth room different from the fist plant growth room and equipped with artificial lighting or generating artificial light (page 4, [0108]; page 9, [0231] – page 10, [0234]); at least one supply device arranged in the second plant growth room (see rejection of claim 20 above);
at least one mobile shelf stand (figure 1; 200) having at least two storage levels for carrying plant carriers, and having an access opening between each two storage levels;
at least one floor-bound vehicle configured to accommodate the at least one mobile shelf stand such that the mobile shelf stand can be transported back and for the between the first plant growth room and the second plant growth room using the floor-bound vehicle (page 4, [0104]-[0105]); and
a control device configured to automatically control the at least one floor-bound vehicle and the at least one supply device arranged in the second plant growth room such that the greenhouse is operated automatically (page 4, [0104]-[0105]; page 8, [0199]).
Regarding claim 29, Travaglini discloses an automatically operated greenhouse further comprising:

wherein the analysis station comprises sensors configured to automatically detect as a biological parameter a growth state of the plants (page 8, [0199]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Travaglini (US-20200260673-A1) in view of Rossi (US-20180359946-A1).
Regarding claim 22, Travaglini discloses a supply device for a greenhouse wherein:
the operating medium is water or a nutrient solution; and
the supply means comprises at least one outlet configured to deliver the water or the nutrient solution such that the plant or a plant substrate of the plants can absorb the water or the nutrient solution when the plant carrier with the plants is coupled to the supply device (page 3, [0093]; page 5, [0121]; page 5, [0137]).
Travaglini does not disclose that the at least one outlet is a nozzle.
page 3, [0080]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Travaglini with the nozzle as disclosed by Rossi for the benefit of delivering the water to the plants at a water pressure desired by the user.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Travaglini (US-20200260673-A1) in view of Aagaard (US-7594355-B1).
Regarding claim 23, Travaglini does not disclose a supply device for a greenhouse wherein the operating medium is a negative pressure and wherein the supply means comprises at least on suction nozzle configured to remove waste water or used nutrient solution from a plant substrate of the plants by suction when the plant carrier with the plants is coupled to the device. 
Aagaard teaches using a negative pressure with a suction nozzle configured to remove waste water from a plant substrate by suction (column 2, lines 49-58).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Travaglini with the negative pressure as disclosed by Aagaard for the benefit of preventing oversaturation of the plants, thus optimizing their yield. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Travaglini (US-20200260673-A1) in view of Dufresne (US-20180125016-A1).
Regarding claim 24, Travaglini discloses a supply device for a greenhouse wherein:
the operating medium is conditioned air; and
the supply means comprise at least one outlet configured to emit conditioned air so that the plants are acted upon with the conditioned air when the plant carrier with the plants is coupled to the supply device (page 6, [0146]).  
Travaglini does not disclose that the outlet is a nozzle.
Dufresne teaches a supply device for a greenhouse wherein the operating medium is air and wherein the supply means (24) comprises at least one nozzle configured to emit air so that the plants are acted upon with the air when the plant carrier with the plants is coupled to the supply device (page 2, [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Travaglini with the nozzle as disclosed by Dufresne for the benefit of maintaining the air pressure along the length of the pipe (Dufresne: page 2, [0027]) and delivering a direct stream of air to the plants (Dufresne: page 1, [0005]). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Travaglini (US-20200260673-A1) in view of Blair et al (US-20180235156-A1). 
Regarding claim 30, Travaglini does not disclose that the automatically operated greenhouse further comprise a loading station configured to automatically receive into the greenhouse, or to 
Blair et al teaches an automatically operated greenhouse comprising a loading station (figure 2; 250) configured to automatically receive into the greenhouse, or to automatically remove from the greenhouse, at least one of plants, plant carriers, or mobile shelf stands (page 4, [0118]; pages 8-9, [0163]), wherein a control device is configured to automatically transport a mobile shelf stand (200) from a first plant growth room to the loading station, and to automatically transport the mobile shelf stand back from the loading station into the first plant growth room (page 8, [0158]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Travaglini with the loading station as disclosed by Blair et al for the benefit of “reducing shipping and installation time and costs” (Blair et al: page 4, [0110]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Ambrosi US-20200236883-A1, Rossi US-20180359946-A1, Ohara et al US-20150282437-A1, Feng US-20070144068-A1, Neri et al US-20210360887-A1, Fujisawa et al US-20210204499-A1, Sakaguchi et al US-20210185955-A1, Zhan et al US-20200120884-A1, Spiro US-20180325038-A1, Vail et al US-20180213735-A1, Yasukuri US-20180168111-A1, and Emoto US-20100126063-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644         

/MONICA L BARLOW/Primary Examiner, Art Unit 3644